MEMORANDUM **
Both of the supplemental jury instructions given by the district court during the jury’s deliberations following Vega’s trial constituted de facto Allen charges in the circumstances, under Jiminez v. Myers,1 so we reverse under United States v. Sea-well.2 We do not intimate that the instruc*943tion would be deemed an Allen charge in other circumstances where not given in response to a jury communication that the jury was at an impasse.
REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. 40 F.3d 976, 980 (9th Cir.1993).


. 550 F.2d 1159, 1163 (9th Cir.1977).